In a proceeding pursuant to CPLR article 78 to review a determination of the respondent dismissing petitioner from his position as court clerk of the County Court, Nassau County, the petitioner appeals from a judgment of the Supreme Court, Nassau County, entered February 29, 1980, which dismissed the proceeding. Judgment affirmed, without costs or disbursements. In the light of the circumstances disclosed by this record, the penalty of dismissal was proper. Titone, J. P., Gibbons, O’Connor and Thompson, JJ., concur.